***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  SANLE ZHANG ET AL. v. 56 LOCUST ROAD, LLC
                 (AC 38853)
                        Lavine, Mullins and West, Js.

                                  Syllabus

The plaintiffs sought to quiet title to certain real property. The trial court
   rendered judgment for the plaintiffs on their complaint and in favor of
   the defendant in part on a counterclaim it had filed, from which the
   defendant appealed and the plaintiffs cross appealed to this court. The
   trial court had found in the plaintiffs’ favor on their claim of adverse
   possession and, with respect to the counterclaim, granted the defendant
   an easement by necessity over the disputed area. On appeal, the defen-
   dant claimed, inter alia, that the trial court improperly found in favor
   of the plaintiffs on their claim of adverse possession, and on cross appeal,
   the plaintiffs claimed that the court erred in granting the defendant the
   easement by necessity. Held that the trial court having fully and accu-
   rately addressed the relevant issues in its memorandum of decision,
   and having set forth a proper statement of the facts and applicable law,
   further discussion by this court was not necessary, and the judgment
   was affirmed.
           Argued May 24—officially released October 17, 2017

                             Procedural History

   Action to quiet title to certain real property allegedly
acquired by adverse possession, and for other relief,
brought to the Superior Court in the judicial district of
Stamford-Norwalk, where the defendant filed a counter-
claim; thereafter, the matter was tried to the court,
Povodator, J.; judgment for the plaintiffs on the com-
plaint and in part for the defendant on the counterclaim,
from which the defendant appealed and the plaintiffs
cross appealed to this court. Affirmed.
  Michael J. Cacace, with whom was Ronald E. Kowal-
ski II, for the appellant-appellee (defendant).
  Richard E. Castiglioni, with whom were Bridgitte
E. Mott and, on the brief, Jonathan J. Kelson, for the
appellees-appellants (plaintiffs).
                                   Opinion

   PER CURIAM. The defendant, 56 Locust Road, LLC,
appeals from the judgment of the trial court quieting
title to a disputed area of land in favor of the plaintiffs,
Sanle Zhang and Yanpin Li, and granting the defendant
a ten foot easement by necessity over the easterly por-
tion of the disputed area. The plaintiffs cross appeal
from the portion of the judgment in which the court
granted the defendant the easement by necessity. On
appeal, the defendant claims: (1) because the plaintiffs’
predecessors in title did not convey, either orally or by
deed, their interest in the disputed area, the trial court
erred in finding in favor of the plaintiffs on their claim
of adverse possession; (2) the trial court failed to bal-
ance the equities in this case by rejecting the defen-
dant’s equitable defenses; (3) General Statutes §§ 47-
37 and 52-575 are unconstitutional because they permit
a taking of property without just compensation; and
(4) the easement granted by the court may not provide
meaningful access to the defendant because the court
specifically subjected the easement to the town’s land
use regulations.1 The plaintiffs claim on cross appeal
that the court erred in granting the defendant an ease-
ment by necessity.
  Having examined the appellate record and having
considered the briefs and the arguments of the parties,
we conclude that the judgment of the trial court should
be affirmed. The trial court fully and accurately
addressed the issues relevant to the parties’ appeals
and, in its memorandum of decision, set forth a proper
statement of both the facts and the applicable law.
Any further discussion by this court would serve no
useful purpose.
      The judgment is affirmed.
  1
    In its fourth claim, the defendant argues: ‘‘If the defendant is unable to
secure the necessary municipal approvals . . . it [will] have no way to
access the larger, nearly three acre, portion of the now severed 56 Locust
Road property. Such a result would completely frustrate the trial court’s
order and would be contrary to Connecticut precedent requiring that the
defendant be permitted to access its now landlocked property.’’ (Emphasis
added.) We conclude that this claim is premature and, therefore, unreview-
able. ‘‘It is axiomatic that a claim is not ripe for adjudication when an injury
is hypothetical, or a claim [is] contingent upon some event that has not and
indeed may never transpire.’’ (Internal quotation marks omitted.) Lost Trail,
LLC v. Weston, 140 Conn. App. 136, 155, 57 A.3d 905, cert. denied, 308
Conn. 915, 61 A.3d 1102 (2013); see also Astoria Federal Mortgage Corp. v.
Matschke, 111 Conn. App. 462, 464, 959 A.2d 652 (2008) (‘‘the rationale
behind the ripeness requirement is to prevent the courts, through avoidance
of premature adjudication, from entangling themselves in abstract disagree-
ments . . . [and we therefore] must be satisfied that the case before [us]
does not present a hypothetical injury or a claim contingent upon some
event that has not and indeed may never transpire’’ [internal quotation marks
omitted]), cert. denied, 290 Conn. 909, 964 A.2d 544 (2009).